DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Boshnick (Reg. #44,550) on 8/31/2022.
Please amend claim 13 as follows:

13. (Currently Amended) A vehicle network system comprising:
	a plurality of electronic controllers that communicate with one another through one or more networks; and
	a gateway connected to the one or more networks used by the plurality of electronic controllers for communication, wherein the gateway includes:
a processor and a memory configured to store instructions, which when executed by the processor, causes the gateway to:
receive, via a receiver, a plurality of frames;
remove verification information used to verify a frame of the plurality of frames from content of the frame received by the receiver and transfers the frame to a destination network, which is one of the one or more networks or that adds verification information to the content of the frame and transfers the frame to the destination network, wherein, if the frame of the plurality of frames is a first frame including verification information received by the receiver and satisfying a certain removal condition for removing the verification information, the gateway performs the transfer by generating a second frame including information based on the content of the first frame other than the verification information and transmitting the second frame to the destination network, and
hold transfer rule information indicating a criterion for selecting, from the one or more networks, the destination network to which the frame received by the receiver is to be transferred and network information in which each network and a type of communication protocol used for communication performed by the network are associated with each other,
	wherein when transferring the frame, the gateway selects the destination network on the basis of the transfer rule information and then, if the destination network is a non-verification-enabled network, determines that the certain removal condition has been satisfied and transfers the frame by generating a second said frame.

Response to Arguments
Applicant’s arguments filed 8/24/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-15 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469